WRIGHT, Presiding Judge.
This is a divorce case.
Wife claims on appeal that the trial court’s division of property, award of alimony in gross, and award of right to claim children as dependents for tax purposes were in error. Trial was heard ore tenus.
The matters complained of on appeal are matters of judicial discretion and will not be reversed unless the trial court’s findings are so unsupported by the evidence as to be clearly unjust and palpably wrong. Panayiotou v. Panayiotou, 419 So.2d 242 (Ala.Civ.App.1982). In addition, the trial court’s findings are presumed correct if supported by the evidence. Dennis v. Dennis, 383 So.2d 187 (Ala.Civ.App.1980). After a review of the record, we find no such abuse of discretion with regard to any of the matters on appeal. See Ala. Digest, Appeal & Error, Key No. 931(1).
Briefly, we note wife complains under the authorities of Boyd v. Boyd, 394 So.2d 33 (Ala.Civ.App.1980); Marshall v. Marshall, 392 So.2d 226 (Ala.Civ.App.1980), and Roubicek v. Roubicek, 246 Ala. 442, 21 So.2d 244 (1945), that the alimony in gross should be increased because it was less than one-third of the marital estate. We do not find that the law requires the award to be at least one-third to one-half of the marital estate as wife asserts. Such a division need only be equitable according to the circumstances of each case. Willis v. Willis, 401 So.2d 110 (Ala.Civ.App.1981). We cannot say the circumstances of this case make the award inequitable.
This case is due to be affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.